DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 27-40 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-5 and 26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipating by  TAKASHINO (US 2009/0048589).
Regarding claim 1, TAKASHINO discloses a surgical device for end-to-end anastomosis and for use with an energy source (fig.21A-D; energy source 14, see also [0245]), the surgical device comprising: an elongate shaft carrying a first clamping component (fig.21A; cylindrical member 232) and a second clamping component (fig.21A; electro-conductive shaft 262) each respectively having a first tissue-engaging face (fig.21A; distal end of cylindrical member 232) and a second tissue- engaging face (fig.21A; the opposite side of the holding portion 224 that is facing the cylindrical member 232), the first tissue-engaging face and the second tissue-engaging face configured for clamping together a first end of a first tubular organ segment and a second end of a second tubular organ segment (fig.21B, see also [0270]); a circular bi-polar electrode arrangement in at least one of the first tissue-engaging face (fig.21A and 21D; the first high-frequency electrode 254 and/or the second high-frequency electrode 254) and the second tissue-engaging face, the circular bi-polar electrode arrangement configured to deliver energy from the energy source to thermally join or weld the first end to the second end (fig.21A-D, [0245], see also ; and at least one aperture (fig.21A&B; fluid discharge port that is coupled to a first fluid flow path 246a) in at least one of the first tissue-engaging face and the second tissue-engaging face communicating with a flow channel (fig.21B; first fluid flow path 246a) in the elongate shaft for providing inflows or outflow [0253].
Regarding claim 4, TAKASHINO discloses the surgical device of claim 1 wherein the circular bi-polar electrode arrangement is carried in both of the first tissue-engaging face and the second tissue-engaging face (fig.21A).
Regarding claim 5, TAKASHINO discloses the surgical device of claim 2 wherein the circular bi-polar electrode arrangement comprises a plurality of spaced apart circular electrodes of opposing polarity (fig.21A-D)
Regarding claim 26, TAKASHINO discloses the surgical device of claim 1 wherein the first tissue-engaging face and the second tissue-engaging face are oriented relative to a central axis at an angle ranging from 30 to 85 degrees (see annotated figure below). The examiner notes that the limitation does not define the central axis. The central axis is not defined relative to any of the device so the first tissue-engaging face and the second tissue-engaging face may be oriented relative to any central axis that is not even related to the device.  

    PNG
    media_image1.png
    591
    448
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over  TAKASHINO (US 2009/0048589) in view of McClurken (US 2003/0216733).
Regarding claim 2, TAKASHINO does not disclose a fluid source configured to provide fluid inflows through the flow channel and apertures to deliver fluid which facilitates release of joined tissue from the first tissue-engaging face and the second tissue-engaging face.
McClurken teaches surgical devices, systems and methods for treating tissue (abstract). The system comprises fluid source 130 and flow rate controller 144 that is configured to control the flow rate of the fluid in order to inhibit the possibility of undesirable effects as sticking, desiccation, smoke production and char formation [0153]. Therefore. it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of TAKASHINO with a fluid source comprising flow controller as taught by McClurken for the purpose of preventing undesirable side effect. 
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over  TAKASHINO (US 2009/0048589) in view of McClurken (US 2003/0216733) in further view of Winter (US 2012/0101500).
Regarding claim 3, TAKASHINO/ McClurken does not disclose the surgical device of claim 2 wherein the apertures are disposed in both of the first tissue-engaging face and the second tissue-engaging face.
Winter teaches a device that includes an anastomosis ring and to an anastomosis ring assembly for connecting hollow organs made from human or animal tissue. The device includes apertures (the distal end of coolant channels 18 and 19) are disposed in both of the first tissue-engaging face and the second tissue-engaging face [0061] that can deliver fluid like saline solution [0061]. Therefore. it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of TAKASHINO/ McClurken with apertures on bother tissue engaging faces as taught by Winter for the purpose of delivering fluid to tissues that are treated.
Claim(s) 6- 13 are rejected under 35 U.S.C. 103 as being unpatentable over  TAKASHIN (US 2009/0048589) in view of McClurken (US 2003/0216733) in further view of Wham (US 2003/0004510).
Regarding claim 6-10, TAKASHINO/ McClurken discloses at least one electrical source for delivering current and where the circular bi-polar electrode arrangement (fig.21A-D). However, TAKASHINO does not disclose wherein the energy source supply comprises a controller and the circular bi-polar electrode arrangement is operatively connected to the controller and the at least one electrical source; wherein the controller is adapted to sense at least one electrical parameter of current delivery consisting of impedance, capacitance and/or phase angle to sense a thickness of engaged tissue when the first clamping component and the second clamping component components engage tissue; wherein the controller is adapted to multiplex current delivery among various pairs of opposing polarity electrodes; wherein the controller is adapted to modulate current delivery to the circular bi-polar electrode arrangement in response to signals from at least one temperature sensor wherein the controller is adapted to modulate current delivery to the circular bi-polar electrode arrangement in response to signals from at least one temperature sensor and wherein the controller is adapted to terminate current delivery when a sensed electrical parameter indicates the effective tissue weld.
Wham teaches a system and method for electrosurgically sealing a tissue (abstract).  The system the includes a generator comprises of a controller  (fig.2) wherein the controller (fig.2; power control circuit 2B) is adapted to sense at least one electrical parameter of current delivery consisting of impedance, capacitance and/or phase angle to sense a thickness of engaged tissue when the first clamping component and the second clamping component components engage tissue (fig.2, fig.3, [0065]-[0066] and see also [0068]); wherein the controller is adapted to multiplex current delivery among various pairs of opposing polarity electrodes (fig.5E, see also [0097]); wherein the controller is adapted to modulate current delivery to the circular bi-polar electrode arrangement in response to signals from at least one temperature sensor wherein the controller is adapted to modulate current delivery to the bi-polar electrode arrangement in response to signals from at least one temperature sensor [0024]; wherein the controller is adapted to sense at least one electrical parameter of current delivery consisting of impedance, capacitance and/or phase angle to sense an effective tissue weld [0069] and wherein the controller is adapted to terminate current delivery when a sensed electrical parameter indicates the effective tissue weld (fig.13 step N). Therefore. it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of TAKASHINO/ McClurken with a controller that is configured to change parameters of the system based on feedback from the treatment as taught by Wham for the purpose of safety. 

Regarding claim 12-13, TAKASHINO / McClurken/Wham does not disclose wherein the controller is adapted to deliver the fluid inflows from the fluid source after sensing an effective tissue weld and wherein the controller deliver the fluid inflows for an interval ranging from 1 second to 60 seconds.
McClurken further teaches surgical devices, systems and methods for treating tissue (abstract). The system includes flow rate controller 144 can include additional features, such as a delay mechanism, such as a timer, to automatically keep the flow of fluid 128 on for several seconds after the RF power is turned off to provide a post-coagulation cooling of the tissue or "quench," which can increase the strength of the tissue seal. Also, in another embodiment, the flow rate controller 144 can include a delay mechanism, such as a timer, to automatically turn on the flow of fluid 128 several seconds before the RF power is turned on to inhibit the possibility of undesirable effects as sticking, desiccation, smoke production and char formation [0153]. The flow rate controller 144 may receive an input signal 146 (e.g. from the power measurement device 140) and calculate an appropriate mathematically predetermined fluid flow rate Q to achieve a predetermined tissue and/or fluid temperature [0150]. Therefore. it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the device of TAKASHINO/Wham with flow controller that is configure to monitors the flow rate and the timing of the flow as taught by McClurken for the purpose of preventing undesirable side effect. 

Claims 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHINO (US 2009/0048589) in view of McClurken (US 2003/0216733) further in view of Wham (US 2003/0004510) in further view of Shelton, IV et al. (US 2019/0183501). 
Regarding claim 14-15 and 21, TAKASHINO/McClurken/Wham does not disclose the surgical device a motor drive configured to move at least one of the first clamping component and the second clamping component. Shelton teach various systems and methods of controlling a surgical instrument; wherein the controller is adapted to actuate the motor drive to move the first clamping component and/or the second clamping component at a variable rate; wherein the controller is adapted to actuate the motor drive to move apart the first clamping component and/or the second clamping component at variable speeds.
Shelton teaches various systems and methods of controlling a surgical instrument comprising: a motor; and a control circuit coupled to the motor, the control circuit configured to: detect whether an end effector connectable to the surgical instrument is in a closed position, the end effector configured to receive a cartridge supporting a plurality of staples; and detect a position of a clamping member drivable by the motor between a first position, a second position, and a third position, wherein the clamping member is configured to: transition the end effector to the closed position as the clamping member moves from the first position to the second position; and deploy the plurality of staples from the cartridge as the clamping member moves from the second position to the third position; wherein the control circuit is further configured to cause the motor to drive the clamping member at a variable rate corresponding to a location of the clamping member between the second position and the third position, the variable rate being slower nearer to the second position [0005]; wherein the controller is adapted to actuate the motor drive to move apart the first clamping component and/or the second clamping component at variable speeds [0005]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of TAKASHINO/McClurken/Wham a motor drive that is configured to control the movement of the device as taught by Shelton for the purpose of achieving the desire treatment. 

Allowable Subject Matter
Claim 16-20 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner failed to find prior art, neither alone, nor in combination, that discloses wherein the controller is adapted to actuate the motor drive to move the first clamping component and the second clamping component at a first closing rate until the first clamping component and/or the second clamping component are spaced apart by a selected distance followed by a second closing rate to compress a tissue between the first clamping component and the second clamping component to a thickness of less than 0.5 mm… wherein the controller is adapted to actuate the motor drive to move apart the first clamping component and/or the second clamping component after the controller senses at least one electrical parameter indicating an effective tissue weld or a predetermined interval of delivering fluid inflows from the fluid source and wherein the controller is adapted slow or stop actuation of the motor drive to move apart the first clamping component and/or the second clamping component when the controller senses resistance to moving apart cause by tissue adhering to the circular bi-polar electrode arrangement while also including each and every limitation set forth in the independent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794